AMENDMENT NUMBER 1 TO

SERVICES AGREEMENT

This Amendment Number 1 (this "Amendment") dated as of March 8, 2007 to the
SERVICES AGREEMENT (the "Agreement") dated as of September 24, 2006 is made by
and between Sharper Image Corporation, a Delaware corporation ("Sharper Image"),
Jerry W Levin and JW Levin Partners LLC, Delaware limited liability company
("JWL Partners").

Recitals:

WHEREAS, in light of the unanticipated time and effort required by JWL Partners
in connection with their engagement by the Company, the parties hereto desire to
enter into this Amendment to revise certain provision of the Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Amendment hereby
agree as follows:

 1. Section 1 of the Agreement is amended by adding at the end of such Section
    the following: "Following the expiration of his services as interim Chief
    Executive Officer, JWL Partners will continue to provide the services of
    Jerry W. Levin as Chairman of the Board through the expiration of the Term
    unless the Board determines otherwise."
 2. Section 4 of the Agreement is amended by adding a new subsection (g).

    "(g) In addition to the other payments provided for in this Section 4, JWL
    Partners will be paid the following supplemental payments:

     i.   For the period February 1, 2007 through the earlier of (x) the
          expiration of 90 days after the commencement of employment by the
          Company of a permanent Chief Executive Officer and (y) the First
          Anniversary (such period through the earlier of such dates, the
          "Supplemental Retainer Period"), a supplemental cash retainer which
          shall be payable to JWL Partners in advance on the first day of each
          month of $100,000 per month (other than any partial month) and for any
          partial month, $100,000 pro-rata based on the actual days elapsed in
          such month (the "Supplemental Cash Retainer").
     ii.  Options shall be granted under the 2000 Plan as follows: (A) options
          to purchase 65,301 shares granted to Jerry W. Levin; (B) Options to
          purchase 21,766 shares granted to Isko; and (C) Options to purchase
          21,766 shares granted to Popson. Each Option will have an exercise
          price equal to the "fair market value" (as defined in the 2000 Plan)
          of the Common Stock on the date of grant and a term of 10 years. The
          Options will become exercisable upon the earliest to occur of (x) a
          Change of Control during the Term, (y) the First Anniversary if the
          Term has not terminated previously, and (z) the termination of the
          Term pursuant to Section 3(b)(i), (ii), (v) or (vii). In the event of
          a termination of the Term by Sharper Image pursuant to Section
          3(b)(iii) or (iv) or by JWL Partners pursuant to Section 3(b)(vi), no
          additional Options shall become exercisable following such termination
          of the Term. Options that have become exercisable shall remain
          exercisable until the earlier of (1) expiration of such Options'
          ten-year term or (2) (x) three years after the date of grant or (y)
          two years after termination of Jerry W. Levin's service as a director
          of Sharper Image. The Options will be transferable to the extent
          permitted by Article Two, Section I, Paragraph F, of the 2000 Plan.
          Each share of Common Stock issued upon exercise of an Option by the
          recipient in accordance with its terms will be fully paid and
          non-assessable and listed on the securities exchange or quotation
          system where the Common Stock is traded and the issuance thereof will
          be registered under the federal and applicable state securities laws
          (subject however to completion of the Company's restatement pending as
          of the date of this Agreement). The Common Stock issued upon exercise
          of an Option shall not be "unvested shares of Common Stock" referenced
          in Article Two, Section I, Paragraph E of the 2000 Plan. Except as set
          forth in this Agreement, the Options shall have the terms and
          conditions set forth in the 2000 Plan.
     iii. In the event the Term is terminated prior to the end of the
          Supplemental Retainer Period pursuant to Sections 3(b)(i), 3(b)(ii),
          3(b)(v) or 3(b)(vii), Sharper Image shall pay to JWL Partners on the
          last day of the Term the balance of the Supplemental Cash Retainer (to
          the extent not previously paid) for the period (x) in the event a
          permanent Chief Executive Officer has commenced employment on or
          before the last day of the Term, through the end of the Supplemental
          Retainer Period or (y) in the event a permanent Chief Executive
          Officer has not commenced employment on or before the last day of the
          Term, through the earlier of (A) a period equal to 90 days following
          the last day of the Term or (B) the First Anniversary; provided that
          in the case of a termination of the Term pursuant to Section 3(b)(v),
          the payment pursuant to this Section 4(g)(iii) shall be in addition
          to, and not exclusive of or in limitation or lieu of, any other rights
          and remedies that may be available to JWL Partners or that JWL
          Partners may be entitled to under any applicable law or in equity, all
          of which shall remain available to JWL Partners. In the event the Term
          is terminated prior to the end of the Supplemental Retainer Period
          pursuant to Section 3(b)(iii), 3(b)(iv) or 3(b)(vi), Sharper Image
          shall pay to JWL Partners on the last day of the Term the Supplemental
          Cash Retainer pro rata for days elapsed through the end of the Term
          and to the extent not previously paid (and Sharper Image shall be
          entitled to repayment for any period beyond the end of the Term
          previously paid)."

 3. Any amendment to this Agreement shall be in writing and signed by the
    parties hereto.
    
 4. This Amendment (and all matters related to this Amendment, including tort
    and other claims) shall be construed and interpreted in accordance with the
    laws of the State of New York, without regard for the rules of conflicts of
    laws thereunder.
 5. This Amendment may be executed in several counterparts, each of which shall
    be deemed an original, and all of which shall together constitute one and
    the same instrument. The parties hereto may deliver this Agreement by
    facsimile and each party shall be permitted to rely upon the signatures so
    transmitted to the same extent and effect as if they were original
    signatures.
    
 6. The Agreement, as modified by this Amendment, and the documents referenced
    in the Agreement constitute the full and entire understanding and agreement
    among the parties hereto with regard to the subject matter hereof.

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

SHARPER IMAGE CORPORATION

 

 

By: /s/ David M. Meyer

Name: David M. Meyer

Title: Chairman of Compensation Committee

 

JW LEVIN PARTNERS LLC

 

 

By: /s/ Jerry W. Levin

Name: Jerry W. Levin

Title: Chairman and CEO

 

/s/ Jerry W. Levin

Jerry W. Levin